United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
J.G., Appellant
and
NATIONAL ENDOWMENT FOR THE
ARTS, THE NANCY HANKS CENTER,
Washington, DC, Employer
________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1437
Issued: February 13, 2012

Oral Argument November 15, 2011

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated November 29, 2010 which found that
appellant did not sustain an injury in the performance of duty. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on April 15, 2010.
FACTUAL HISTORY
On July 27, 2010 appellant, then a 50-year-old computer specialist, filed a traumatic
injury claim alleging that, on April 15, 2010, he pulled a muscle in the right shoulder and arm
1

5 U.S.C. § 8101 et seq.

when he moved a printer at work. He indicated that his condition never healed and suspected
that he had nerve damage. Appellant did not stop work.
In a September 10, 2010 report, Dr. Cecily Havert, a family practitioner, advised that
appellant related that he had a right shoulder injury at work on April 15, 2010 and he was now
having pain. Appellant was lifting a heavy printer and immediately felt pain in his right
shoulder, which was persisting and even getting worse. Dr. Havert advised that his range of
motion was severely diminished and he felt that his strength was also diminished. There was no
numbness or tingling in his arm and no neck pain. Dr. Havert diagnosed rotator cuff syndrome
of shoulder and allied disorders.
In a September 11, 2010 report, Dr. Havert noted that on April 15, 2010 appellant moved
a printer to fourth floor storage and pulled a muscle in his right arm and shoulder. She
determined that he had decreased range of motion in pain and rotator cuff musculature in the
right shoulder. Dr. Havert diagnosed rotator cuff tendons tear and adhesive capsulitis. She
indicated that appellant had disability and checked “yes” in response to whether the diagnosed
condition was due to the work incident.
By letter dated October 27, 2010, OWCP advised appellant that when his claim was
initially received, it appeared to be a minor injury that resulted in minimal or no lost time from
work. Appellant was informed that because the employing establishment did not controvert
continuation of pay, or challenge the merits of the case, a payment of a limited amount of
medical expenses was administratively approved. However, the merits of the claim were not
formally considered. OWCP advised appellant that additional factual and medical evidence was
needed. It explained that a physician’s opinion was crucial to his claim and allotted appellant 30
days within which to submit the requested information.
A September 10, 2010 x-ray read by Dr. John De Grazia, a Board-certified diagnostic
radiologist, revealed a normal right shoulder.
In an undated statement, received by OWCP on November 23, 2010, appellant described
his injury at work on April 15, 2010. On April 15, 2010 he had to replace an old printer, which
weighed approximately 98 pounds, with a new one, and moved it to a storage room. While
moving the printer, appellant felt a mild shock, which was followed by loss of strength and
thought he pulled a muscle or pinched a nerve in his right arm or shoulder. He explained that he
did not seek medical treatment right away as he thought he could nurse his arm back to health.
However, when appellant extended and twisted or stretched his right arm, he felt severe pain. He
provided OWCP with a copy of the specifications for the printer and a CD. Appellant also
indicated that he was submitting a CD with digital records and an x-ray from his physician
addressing the medical evidence. However, the CD did not contain any medical evidence.
By decision dated November 29, 2010, OWCP denied appellant’s claim on the grounds
that he did not establish an injury as alleged. It found that the medical evidence was insufficient
to establish that appellant’s condition was caused by employment duties.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA2 and that an injury was sustained in the performance of duty.3 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
Appellant alleged that on April 15, 2010 he pulled a muscle when he moved a printer in
the right shoulder and arm. There is no dispute that appellant moved a printer on April 15, 2010.
OWCP found that the claimed incident occurred as alleged.
The Board finds that the medical evidence is insufficient to establish that the employment
incident caused an injury. The medical reports of record do not establish that moving a printer
on April 15, 2010 caused a personal injury. It provides no rationale on causal relations or
explanation of the mechanism of injury.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

I.J., 59 ECAB 408 (2008).

3

In a September 10, 2010 report, Dr. Havert advised that appellant related that he
sustained a right shoulder injury at work on April 15, 2010 and he was experiencing pain. She
noted the history of injury that appellant was lifting a heavy printer and immediately felt pain in
his right shoulder. Dr. Havert diagnosed rotator cuff syndrome of shoulder and allied disorders.
However, she did not address how lifting a printer would cause or contribute to a diagnosed
condition. Medical reports not containing rationale on causal relation are entitled to little
probative value and are generally insufficient to meet an employee’s burden of proof.8
In a September 11, 2010 attending physician’s report, Dr. Havert noted a history that on
April 15, 2010 appellant moved a printer to storage and pulled a muscle in his right arm and
shoulder. She diagnosed rotator cuff tendons tear, and adhesive capsulitis and indicated that
there was a disability for work. Dr. Havert indicated that appellant was disabled from work and
checked a box “yes” on the form report to indicate that his condition was due to the work
incident. The Board notes that the checking of a box “yes” in a form report, without additional
explanation or rationale, is not sufficient to establish causal relationship.9 Consequently, the
Board finds that the evidence from Dr. Havert is insufficient to establish appellant’s claim.
Other medical evidence submitted by appellant, for example the September 1, 2010 x-ray
report, did not address causal relationship and is insufficient to establish a work-related
condition.
There is insufficient medical evidence from a physician addressing how the employment
activities on April 15, 2010 caused or aggravated appellant’s right shoulder condition.
Consequently, he has not established that the April 15, 2010 employment incident caused or
aggravated a specific injury.
On appeal, appellant contends that he established his claim. As noted, the medical
evidence is not sufficient on the issue of causal relation. The Board notes that subsequent to
OWCP’s November 29, 2010 decision, appellant submitted additional medical evidence. The
Board has no jurisdiction to review this evidence for the first time on appeal.10 Appellant may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

8

S.S., 59 ECAB 315 (2008).

9

Linda Thompson, 51 ECAB 694 (2000); Calvin E. King, 51 ECAB 394 (2000).

10

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the November 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

